UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: June 19, 2013 (Date of earliest event reported): June 17, 2013 FULTON FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Pennsylvania 0-10587 23-2195389 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) P.O. Box 4887, One Penn Square Lancaster, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:717-291-2411 Former name or former address, if changed since last Report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01 – Entry into a Material Definitive Agreement. Item 5.02 - Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 17, 2013, the Human Resources Committee of Fulton Financial Corporation ("Fulton") approved the form of agreements for restricted stock awards and option awards under Fulton’s Amended and Restated Equity and Cash Incentive Compensation Plan. The preceding description of these agreements is qualified in its entirety by reference to the full text of the documents titled Option Award Agreement and Restricted Stock Award Agreement under the Fulton Amended and Restated Equity and Cash Incentive Compensation Plan which are attached hereto as Exhibits 10.1 and 10.2, respectively. Item 9.01 - Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Option Award Agreement Restricted Stock Award Agreement 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 19, 2013 Fulton Financial Corporation By: /s/ Charles J. Nugent Charles J. Nugent Senior Executive Vice President and Chief Financial Officer 3
